Opinion issued April 29, 2004













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00686-CR
____________

CARLOS AUGUSTO CESTERO, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 209th District Court
Harris County, Texas
Trial Court Cause No. 934389



 
MEMORANDUM  OPINION
               After a bench trial, the trial court found appellant, Carlos Augusto Cestero,
guilty of the state jail felony offense of possession of less than one gram of cocaine. 
The trial court assessed punishment at confinement in state jail for two years,
suspended the sentence and placed appellant on community supervision for three
years, and imposed a fine of $500.  We affirm.
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that this appeal is without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
               Counsel represents that she served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is without merit.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.).
               We affirm the trial court’s judgment. 
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47.2(b).